Citation Nr: 0525989	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for variously diagnosed 
cardiovascular disorders, to include coronary artery disease 
and hypertension, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1965 to May 1967.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  It is not shown that the veteran served in Vietnam or was 
exposed to a herbicide agent (to include Agent Orange) during 
service.

2.  Diabetes mellitus was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to his service.

3.  The veteran's variously diagnosed cardiovascular 
disorders (to include coronary artery heart disease and 
hypertension) were not manifested in service or during his 
first postservice year, and are not shown to be related to 
his service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  Service connection for variously diagnosed cardiac 
disorders, to include arteriosclerotic heart disease and 
hypertension, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A March 2002 letter from the AOJ to the appellant (prior to 
the initial AOJ decision) informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties in securing evidence (i.e., what portion of 
the evidence, each, he and VA were responsible for 
obtaining).  The May 2002 rating decision and the July 2003 
statement of the case (SOC) explained what the record showed 
and why the claims were denied.  The SOC, at page 3, also 
advised the appellant to "provide any evidence in [his] 
possession that pertains to the claim[s]."  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA medical 
records.  In September 2004 the veteran advised VA that he 
recently underwent triple bypass surgery at the VA Medical 
Center in Albuquerque, New Mexico.  Records associated with 
this procedure have not been obtained.  However, it is not in 
dispute that the veteran now has cardiovascular disability, 
and he has not indicated that any of the treatment records 
contain evidence relating the current cardiovascular 
disability to service.  As the recent treatment records are 
not alleged to contain information pertinent to the matter at 
hand, it is not necessary to secure them.  

The veteran has not been afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4) states that VA will arrange for an examination 
if such is necessary to determine a claim, and that an 
examination is necessary if (summarized) (A)  There is 
competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C)  Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service-connected disability.  Here, 
problems relating to the veteran's diabetes mellitus and 
cardiac-related problems were not noted in service.  There is 
nothing in the record that suggests either of the veteran's 
claimed disorders may be related to service (to include 
exposure to herbicides).  Hence, a VA examination is not 
indicated.  The record is complete.  VA's duties to notify 
and assist are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review.  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Factual Basis

The veteran's service personnel records do not show, nor does 
he allege, that he served in Vietnam.  He claims, in essence, 
that his diabetes was caused by his handling of storage drums 
containing Agent Orange at Amarillo Air Force Base, and that 
his cardiovascular disease is secondary to the diabetes.  See 
November 2003 document (In lieu of VA Form 646).

Service medical records, including entrance and separation 
examination reports, are negative for complaints or findings 
of either of the claimed disorders.  Blood pressures recorded 
in service were normal.  

A May 1992 VA consultation report includes a diagnosis of 
"CAD" (coronary artery disease).  A July 1992 VA 
abbreviated medical record shows diagnoses of CAD with 
history of "MI" (myocardial infarction) in January 1992 and 
hypertension.

On January 1993 VA general medical examination hypertension 
(treated and improved) and arteriosclerotic coronary artery 
heart disease, status post myocardial infarction with 
unstable angina were diagnosed.  

An August 1997 VA ambulatory/outpatient care note shows 
diagnoses of non-insulin dependent diabetes mellitus 
controlled by diet, hypertension, and coronary artery 
disease.

A November 1997 VA discharge summary report includes 
diagnoses of diabetes mellitus, hypertension, and history of 
coronary artery disease status post angioplasty in 1992 with 
history of myocardial infarction in 1992.  

An April 2001 VA treatment record includes a diagnosis of 
coronary artery disease, probably angina.

A November 2001 VA cardiology progress note notes that the 
veteran's coronary artery disease was stable.

A February 2002 VA treatment record shows a diagnosis of 
diabetes mellitus, and a March 2002 VA treatment record 
reveals diagnoses of, in pertinent part, non-insulin 
dependent diabetes mellitus, hypertension, and coronary 
artery disease.  Another March 2002 VA treatment record 
includes a diagnosis of Type II diabetes mellitus.

Correspondence from the National Personnel Records Center 
(NPRC) received in April 2002, indicates that there are no 
records showing that the veteran was exposed to herbicides 
during his military service.  



Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected if manifested in a 
veteran who served in Vietnam during the Vietnam era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.  Type II diabetes mellitus is an 
enumerated disorder.  38 C.F.R. § 3.309(e).  

Certain chronic diseases (including diabetes mellitus, 
arteriosclerosis, organic heart disease, and hypertension) 
may be presumed to have been incurred in service if they 
become manifested to a degree of 10 percent within one year 
of service discharge.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Diabetes Mellitus

While Type II diabetes mellitus is a disorder enumerated in 
38 C.F.R. § 3.309(e), because the veteran did not serve in 
Vietnam, presumptive service connection for such disease 
based on exposure to Agent Orange in the Republic of Vietnam 
during the Vietnam era is not for consideration.  There is no 
evidence to support a finding that the veteran was otherwise 
exposed to herbicides during active service, or that his 
diabetes is due to such exposure.  It has been certified that 
there are no records indicating that the veteran was exposed 
to Agent Orange in service; his bare allegations in that 
regard are insufficient to establish such exposure. 

Furthermore, there is no competent evidence that diabetes 
mellitus was manifested in the first postservice year.  
Consequently, presumptive service connection for diabetes 
mellitus as a chronic disease is also not warranted.
Finally, the veteran's service medical records are silent for 
complaints, findings, treatment or diagnosis of diabetes 
mellitus.  The earliest competent (medical) evidence of 
diabetes mellitus is in 1997.  There is no objective evidence 
of diabetes mellitus prior to that time.  A prolonged 
interval of time between service separation (here in 1967) 
and the earliest documentation of current disability (here in 
1997) is of itself a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  While the veteran asserts that his 
diabetes mellitus was incurred in service, and caused by 
exposure to Agent Orange (irrespective of the fact that the 
NPRC advised VA that there was no such exposure), the record 
is devoid of any competent evidence (medical opinion) which 
relates the diabetes mellitus to Agent Orange exposure, or 
otherwise to the veteran's military service.

Without any competent evidence of diabetes mellitus being 
manifested in service or in the first postservice year, or of 
a nexus between the diabetes mellitus and service, service 
connection for diabetes is not warranted.  The veteran's own 
statements to the effect that he acquired diabetes mellitus 
as a result of exposure to Agent Orange in service cannot by 
themselves establish that this is so.  As a layperson, he is 
not competent to opine regarding the etiology of a disease.  
See Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.

Variously Diagnosed Cardiovascular Disorders, to include 
Coronary Artery Disease and Hypertension

The veteran's primary theory of entitlement to this benefit 
sought is one of secondary service connection under 38 C.F.R. 
§ 3.310, i.e., that his cardiovascular disability was caused 
or aggravated by a service connected diabetes.  Inasmuch as 
service connection has been denied for diabetes, that theory 
of entitlement lacks legal merit, and the claim of secondary 
service connection for cardiovascular disease must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The analysis does not end there, as service connection for 
cardiovascular disease may still be established by showing 
that such disease was incurred or aggravated in service (or 
may be presumed to have been incurred in service.  However, 
it is neither shown nor alleged that cardiovascular disease 
was manifested in service or in the first postservice year.  
Accordingly, service connection for cardiovascular disease on 
the basis that it began in service, and persisted (or on a 
presumptive basis as a chronic disease) is not warranted.  
Furthermore, there is no competent evidence (medical opinion) 
that the veteran's variously diagnosed cardiovascular disease 
is in any way related to his active service.  The earliest 
competent (medical) evidence of cardiovascular disease is in 
1992.  The prolonged interval of time between service 
separation (1967) and the earliest documentation of current 
disability (1992) is of itself a factor for consideration in 
deciding a service connection claim.  See Maxson, supra.  The 
veteran's statements relating his disorders to service are 
not competent evidence.  As a layperson, he lacks the 
training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu, supra.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for cardiovascular disease, to include 
coronary artery disease and hypertension, is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


